Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the Amendment filed on 9/3/21, Claims 1-50 are cancelled, claims 62-64, 68 are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 51-61, 65-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubbers et al. (US. 20020077631).
Lubbers discloses a surgical screw fig. 37 comprising: a screw shaft 462 having threads 464 in a first direction; a coil wound 460 around the screw shaft in an opposing second direction relative to the first direction, a second coil end capable to engage soft tissue when the surgical screw is rotated in the second direction, said coil comprising an outward curved tip having a beveled face open at inner aspect fig. 37a.
Lubbers’s surgical screw embodiment of fig. 37 fails to teach that the head having a bottom face having a flange; wherein said flange has a tunnel and wherein the coil end engages into the tunnel, wherein the tunnel and the first 
However, Lubbers teaches other embodiment i.e. figs 30, 75, wherein the head 404, fig. 30 having a bottom face having a flange; wherein said flange has a tunnel 402 and wherein the coil end engages into the tunnel fig. 30, wherein the tunnel and the first coil end are capable to release the first coil end when the surgical screw is rotated in the first direction.
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the embodiment of fig. 37 of Lubbers with a tunnel that receives the coil end in view of the embodiment of figs. 30 and 75 of Lubbers in order to securely facilitate rotating the coil while rotating the screw shaft for insertion.
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Lubbers provides no teaching or suggestion of a surgical screw capable of deploying a coil with a single tool.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking secondary embodiments individually where the rejections are based on combinations of primary and secondary embodiments.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that “none of the embodiments of Lubbers, alone or in combination, teach or suggest a screw capable of engaging bone while also engaging a soft-tissue-engaging coil. Rather, Figs. 30 or 75 of Lubbers are best understood as teaching devices for coupling only soft tissue.”
Examiner agrees, however it is noted that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). And 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
In this case, the embodiments of Lubbers, in combination, are capable of engaging bone while also engaging a soft-tissue-engaging coil.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SAMEH R BOLES/Primary Examiner, Art Unit 3775